DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-2, 4-11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a sensor module comprising a first flow channel to supply a sample fluid, a second flow channel to supply a reference fluid, a third flow channel configured to discharge the sample fluid and the reference fluid after passing the sensor, a first filter in the second flow channel, a second filter in each of the first and second flow channel, and a controller to control a first supply unit and a second supply unit and to calculate concentration a a first component in the sample fluid on the basis of difference between a signal corresponding to a fluid yielded by reducing a second component in the sample fluid and a single corresponding to a fluid yielded by reducing the second component and the first component in the reference unit. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 09/10/2021.
The best prior art of record: Marra et al. (U.S. Pat. No. 9,417,207) teaches sensing the concentration of a target gas in polluted air comprising a gas sensor, two different gas flows have the same composition except for the target gas present in the second gas flow but absent in the first gas flow, plurality of multidirectional ventilators, a control device for selectively altering the direction of the air flow, a target gas filter, and a second gas filter capable of filtering specific gas or group of gasses or class of gasses; but does not teach a second filter in each of the flow channels, and a third flow channel for discharging the fluid after passing the sensor. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the 
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-2, 4-11 and 14, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 09/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Tran M. Tran/Examiner, Art Unit 2855